Citation Nr: 9914836	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for arteriosclerotic heart disease, currently 
evaluated as 60 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, from October 1969 to June 1976, from February 
1991 to November 1995, and for an additional period for which 
dates cannot be verified from the record, for a total active 
service period of 15 years, 7 months, and 56 days.  He served 
in Vietnam during the Vietnam era, and his decorations 
include the Bronze Star Medal (5th award), the Army 
Commendation Medal with combat distinguishing "V" device 
(2nd award); the Air Medal (4th award), the Combat Infantryman 
Badge, and the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO proposed to reduce the 
evaluation for service-connected atherosclerotic 
cardiovascular disease from 100 percent disabling to 60 
percent disabling.  The RO implemented this reduction 
pursuant to a May 1998 rating action.  


REMAND

The veteran contends that there has been no improvement in 
the severity of his service-connected heart disability, and 
he disagrees with the reduction of his disability evaluation 
from 100 percent to 60 percent.  Having reviewed the record, 
the Board has determined that this claim is not yet ready for 
adjudication on appeal as further evidentiary development is 
required.  

Specifically, the Board notes that the regulations pertaining 
to diseases of the cardiovascular system, as found in 
38 C.F.R. § 4.104 et. seq., were amended effective January 
12, 1998, or just prior to the veteran's VA cardiovascular 
examination of January 28, 1998.  The revised regulations 
provide that evaluations for arteriosclerotic heart disease 
are based on criteria which include the metabolic equivalent 
(MET's) workload, and restoration of a 100 percent evaluation 
would require evidence showing that a workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Other objective findings which would warrant a 100 
percent evaluation include chronic congestive heart failure 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998).  

The recent VA examination did not provide findings regarding 
the MET workload and associated symptomatology.  Such 
findings are necessary for an evaluation under the revised 
regulations, and thus, the Board is unable to evaluate the 
severity of the veteran's heart disability at this time.  On 
remand, therefore, the veteran will be afforded a new VA 
cardiovascular examination which will include all testing 
sufficient to make a determination as to whether restoration 
of a 100 percent evaluation is warranted under the 
appropriate diagnostic criteria.  

In addition, the veteran has indicated that since his initial 
coronary artery surgeries and bypasses, he has undergone 
approximately 7 angioplasty's, the most recent of which 
occurred in May 1997.  While the record includes 
documentation showing in-service treatment for heart problems 
in 1994 and 1995, no post-service inpatient or operative 
records have been obtained and the majority of the veteran's 
post-service outpatient records have not been associated with 
the claims folder.  On remand, therefore, the RO will attempt 
to obtain these additional records as well as any records 
pertaining to two recent strokes which the veteran claims to 
have suffered.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any and all 
post-service treatment he has received 
for his heart disability, from VA, 
private, or military sources.  The RO 
should specifically request information 
regarding the location of records 
associated with the veteran's post-
service angioplasty procedures and the 
strokes which he claims to have suffered 
recently.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the pertinent treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should request 
copies of the veteran's inpatient and 
outpatient records from the Keesler Air 
Force Base medical facility, where the 
veteran has been followed by physicians 
including Joseph Amato, M.D., for 
treatment of his heart disability.  The 
RO should also request records from the 
VA facility in Biloxi, Mississippi, as 
the record indicate the possibility that 
some of the veteran's records are at that 
location.  All records obtained through 
these channels should be associated with 
the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
cardiovascular examination by a VA 
physician, for the purpose of determining 
the exact nature and severity of his 
currently manifested arteriosclerotic 
heart disease.  The examination should 
include all special tests/studies as 
indicated, to include 
electrocardiogram/stress testing/x-rays 
and/or any other appropriate testing 
sufficient to evaluate the current MET 
workload level along with any associated 
symptomatology.  In particular, the 
examiner should specifically indicate 
whether a workload of 3 MET's or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  In addition, the 
examiner should indicate whether chronic 
congestive heart failure is manifested.  
All objective findings should be noted in 
detail, and the examiner should provide 
explanations and interpretations for all 
significant findings.  Prior to the 
examination, the examiner should review 
the available medical history, including 
service medical records and post-service 
records.  In addition, the claims folder, 
a copy of this Remand, and a copy of the 
rating criteria found in Diagnostic Code 
7005 (38 C.F.R. § 4.104 (1998)) should be 
provided to the examiner prior to the 
examination.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed, to include that all required 
tests/studies have been administered and 
all requested medical findings have been 
provided.  If not, the RO should 
implement appropriate corrective measures 
in order to ensure that the specified 
evidentiary development is completed to 
the fullest extent possible.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all the evidence which is now of record 
in order to determine whether restoration 
of a 100 percent disability evaluation 
for arteriosclerotic heart disease is 
warranted.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative (if any) 
with an appropriate Supplemental 
Statement of the Case along with a 
reasonable amount of time within which to 
respond thereto.  Thereafter, this claim 
should be returned to the Board for 
further adjudicative action, as 
appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









